DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9, 12-19, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, 12, 18 recites the limitation “a plurality of cutting slots … wherein each of the plurality of cutting slots include a base surface having a landing portion, the landing portion being parallel to the axial face”, “a first series of cutting slots of the plurality of cutting slots”, and “a second series of cutting slots of the plurality of cutting slots… each cutting slots of the second series of cutting slots spaced radially outward from the periphery of the opening at a second distance different from the first distance”. Examiner notes that the specification fails to provide written description to support that there are two different series of cutting slots both having the landing portion being parallel to the axial face wherein each cutting slots of the second series of cutting slots spaced radially outward from the periphery of the opening at a second distance different from the first distance. Applicant cited in pg. 1 of the Remarks filed 05/02/2022 that the support for the amendment can be found in paragraphs [0088-0091] and figures 32-39. However, neither the specification nor the figures support that there are two different distanced series of cutting slots each having landing portions. It seems like there are two different distanced series of cutting slots 426 and 410 with the slots 410 having landing portions but not the slots 426. Therefore, the specification does not disclose that the both series of slots 410 and 426 would have a landing portion 423.Thus, the applicant has not provided written description support to show that the applicant had possession of the claimed invention at the time of filing.
Allowable Subject Matter
	The claims as currently recited have not been rejected over prior art and would be allowable if the applicant could provide persuasive evidence that the applicant had sufficient written description to show possession of the identified claim language at the time of filing. However, it should be noted that any amendments to the claims to overcome the 112a written description rejection would require further examination of the amended claim language on the basis of prior art.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/02/2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The 35 U.S.C 102 rejection of claims 1 and 12 has been withdrawn. However, examiner notes that the claims are rejected under 35 U.S.C 112 (a) as failing to comply with the written description requirement. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753